Citation Nr: 0833357	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  00-06 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
service-connected seborrheic dermatitis with psoriatic 
lesions prior to August 30, 2002.

2.  Entitlement to an evaluation in excess of 60 percent for 
service-connected seborrheic dermatitis with psoriatic 
lesions on or after August 30, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from June to September 1979 
and from January 1980 to December 1984.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  A September 2002 rating decision 
granted a 50 percent evaluation effective July 28, 1999, and 
a 60 percent evaluation effective August 30, 2002.  On a 
claim for an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the 
veteran is arguing he is entitled to higher ratings, the 
matter remains before the Board for appellate review.

In May 2000, the veteran presented testimony at a hearing 
conducted at the RO before a hearing officer.  A transcript 
of this hearing is in the veteran's claims folder.

In August 2003, the Board remanded the issues on appeal for 
further development.  After the development was completed and 
the issues returned for further review, the Board denied the 
claims for increased ratings in a May 2006 decision.  
Subsequently, the veteran appealed the Board's May 2006 
decision to the Court and in an Order dated in March 2008, 
the Court ordered that the motion for remand be granted and 
remanded the Board's decision for proceedings consistent with 
the Joint Motion for Remand (Joint Motion) filed in this 
case.  The case has now returned to the Board.

The Board notes that in an August 2008 document, the 
veteran's representative appears to argue that the veteran is 
entitled to an increased rating for the effects of the 
medication he takes for his service-connected seborrheic 
dermatitis and psoriatic arthritis.  Further, in a statement 
received by the Board in August 2008, the veteran seeks an 
increased rating for his service-connected psoriatic 
arthritis.  These issues are referred to the RO for any 
necessary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After reviewing the evidence of record, the Board finds that 
a remand is necessary to afford the veteran an examination 
that addresses the relevant rating criteria.  As noted in the 
August 2003 Board remand, effective from August 30, 2002, the 
criteria for evaluating skin disorders as set forth under 38 
C.F.R. § 4.118 were revised.  See generally 67 Fed. Reg. 
49,590 - 49,599 (July 31, 2002).  Because this change became 
effective during the pendency of the claim, the Board will 
evaluate the veteran's claim under both the criteria in the 
VA Schedule for Rating Disabilities in effect at the time of 
his filing, and the current regulations in order to ascertain 
which version would accord him the highest rating.  According 
to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.118 to the 
period on or after the effective dates of the new 
regulations.

In this regard, service-connected seborrheic dermatitis with 
psoriatic lesions was evaluated under 38 C.F.R. § 4.118, 
Diagnostic Codes 7816-7806 prior to the regulation change 
effective August 30, 2002.  Thereafter, service-connected 
seborrheic dermatitis with psoriatic lesions has been rated 
under 38 C.F.R. § 4.118, Diagnostic Code 7816.  Additionally, 
pursuant to the March 2008 Joint Motion, the Board must 
consider the applicability of 38 C.F.R. § 4.118, Diagnostic 
Code 7800 in effect prior to and as of August 30, 2002, to 
the issues on appeal.  The version of Diagnostic Code 7800 in 
effect prior to August 30, 2002, provided for an increased 
evaluation to 80 percent when the evaluation was 50 percent 
when in addition to tissue loss and cicatrization there is 
marked discoloration, color contrast, or the like.  The note 
also indicated that the most repugnant, disfiguring 
conditions, including scars and diseases of the skin, may be 
submitted for central office rating, with several unretouched 
photographs.  Under the version of Diagnostic Code 7800 in 
effect as of August 30, 2002, an 80 percent rating is 
warranted when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features, or; with six or more 
characteristics of disfigurement.  The eight characteristics 
of disfigurement are (1) scar five or more inches in length; 
(2) scar at least one-quarter inch wide at widest part; (3) 
surface contour of scar elevated or depressed on palpation; 
(4) scar adherent to underlying tissue; (5) skin hypo- or 
hyper-pigmented in an area exceeding six square inches; (6) 
skin texture abnormal in an area exceeding six square inches; 
(7) underlying soft tissue missing in an area exceeding six 
square inches; and (8) skin indurated and inflexible in an 
area exceeding six square inches.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800, Note (1).  Diagnostic Code 7800 also 
reflects that consideration of unretouched color photographs 
should be taken when evaluating under these criteria.  See 38 
C.F.R. § 4.118, Diagnostic Code 7800, Note (3).  

However, the Board notes that the November 1999, March 2001, 
and May 2005 examinations do not address the rating criteria 
under the old or new criteria under Diagnostic Code 7800.  
Further, the available examinations do not address whether 
the service-connected seborrheic dermatitis with psoriatic 
lesions has caused marked interference with employment beyond 
that contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
scheduler standards utilized to evaluate the severity of his 
disability.  Therefore, the Board concludes that in order to 
properly address the March 2008 Joint Motion, another 
examination is necessary.  

Moreover, the Board notes that the veteran has not been 
provided with the provisions of the old or current version of 
38 C.F.R. § 4.118, Diagnostic Code 7800.  As such, on remand, 
the veteran should be provided such.  

Additionally, during the course of this appeal, in Dingess v. 
Nicholson, the United States Court of Appeals for Veterans 
Claims (Court) held that, upon receipt of an application for 
a service-connection claim, VA is required to review the 
evidence presented with the claim and to provide the veteran 
with notice of what evidence not previously provided will 
help substantiate his/her claim.  19 Vet. App. 473 (2006); 
see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the veteran of what is required 
to establish service connection and that a disability rating 
and effective date for the award of benefits will be assigned 
if service connection is awarded.

The Court also issued a decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), which held that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37.  However, in 
this case, the Board notes that the veteran has not been 
adequately provided such notice, and thus, the claim must 
also be remanded for proper notice pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
notice letter in connection with his claim 
for increased evaluations for service-
connected seborrheic dermatitis with 
psoriatic lesions.  The letter should (1) 
inform him of the information and evidence 
that is necessary to substantiate the 
claim; (2) inform him about the 
information and evidence that VA will seek 
to provide; and (3) inform him about the 
information and evidence he is expected to 
provide.  

The letter should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In addition, the letter should tell the 
claimant to provide medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on the 
claimant's employment and daily life.  If 
the Diagnostic Code under which the 
claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test result), the 
RO should provide at least general notice 
of that requirement to the claimant.  
Additionally, the claimant must be 
notified that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  
The notice must also provide examples of 
the types of medical and lay evidence that 
the claimant may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation and TDIU.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  

2.  The veteran should be scheduled to 
undergo a VA rating examination conducted 
by the appropriate specialist to evaluate 
the nature and severity of his service-
connected seborrheic dermatitis with 
psoriatic lesions.  The veteran's claims 
file, in addition to all relevant rating 
criteria and a copy of this remand, must 
be made available to the examiner for 
review in advance of the scheduled 
examination.  In particular, the rating 
criteria in effect for 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7806, and 7816 
prior to August 30, 2002, and for 
38 C.F.R. § 4.118, Diagnostic Codes 7800 
and 7816 as of August 30, 2002, including 
the Notes should be provided to the 
examiner.  

After reviewing the pertinent medical 
evidence contained in the veteran's claims 
file, the examiner is requested to conduct 
a clinical examination to include any 
indicated studies and/or tests to evaluate 
the extent and severity of the veteran's 
service-connected seborrheic dermatitis 
with psoriatic lesions as discussed above.  
The examiner is requested to indicate any 
pathology associated with that disability.  
The examiner is also requested to take 
photographs of the veteran's service-
connected disability.  All relevant rating 
criteria (diagnostic codes 7800, 7806, 
7816 in effect prior to August 2002 and 
diagnostic codes 7800 and 7816 in effect 
after August 2002) must be addressed in 
the examination report.  The examiner 
should comment whether the service-
connected seborrheic dermatitis with 
psoriatic lesions has caused marked 
interference with employment beyond that 
contemplated by the schedule for rating 
disabilities, necessitated frequent 
periods of hospitalization, or otherwise 
renders impractical the application of the 
regular scheduler standards utilized to 
evaluate the severity of his disability.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  After the aforementioned development 
has been completed, the RO should 
readjudicate the issues of entitlement to 
evaluations in excess of 50 percent from 
July 28, 1999, and in excess of 60 percent 
from August 30, 2002, for the veteran's 
service-connected seborrheic dermatitis 
with psoriatic lesions on the basis of all 
available evidence, and after applying all 
relevant regulations governing skin 
disorders dating from the time the claim 
began to the present.  Please note that as 
the change in the applicable regulations 
occurred during the pendency of the 
veteran's appeal, the version of those 
regulations which is more favorable to his 
claim from the time the new regulations 
became effective must be applied.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  If the decision remains 
unfavorable to the veteran, he and his 
representative must be provided with a 
supplemental statement of the case 
outlining all relevant statutory and 
regulatory provisions governing the issue 
on appeal, including both versions of 
38 C.F.R. § 4.118, Diagnostic Code 7800 in 
effect prior to and as of August 30, 2002.  
The veteran and his representative must be 
afforded an opportunity to respond before 
the case is returned to the Board for any 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


